Citation Nr: 0800112	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left great toe 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to August 
1975, in addition to other periods of verified and unverified 
active duty for training.  This appeal comes before the Board 
of Veterans' Appeals (Board) from an April 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied the 
veteran's claims for service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for hearing loss, 
tinnitus, and a left great toe disorder.  Most of the 
veteran's service medical records (SMRs) are apparently 
unavailable.  Under such circumstances, VA has a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The veteran should 
be asked to explain how he injured his toe in service, any 
treatment the veteran received for the injury at the time of 
service, and any problems he had with the left great toe 
during and after service.  Given the fact that his SMRs are 
lost, any information provided by the veteran should be 
afforded a heightened benefit of the doubt.  See Cuevas, 
supra; O'Hare v. Derwinski, supra.

The law requires that VA afford the veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Given the missing SMRs, the fact that the 
veteran's duties as a cannoneer exposed him to loud noise, 
and the lack of examination for the specific disorders of 
which the veteran complains, a new examination would be 
useful in resolving the veteran's claims.

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims Assistance 
Act of 2000 (VCAA) notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must be 
provided to the veteran, including a 
description of the provisions of the VCAA, 
notice of the evidence required to 
substantiate the claim, and notice of the 
veteran's responsibilities and VA's 
responsibilities in developing the evidence, 
including what evidence the veteran is 
responsible to obtain and what evidence VA 
will obtain, and a request that the veteran 
provide any evidence in his possession that 
pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002 & Supp. 2006).  
The notice should include an explanation as 
to the information or evidence needed to 
determine a disability rating and effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, particularly evidence of current 
disabilities and a link between current 
disabilities and his time in service.  He 
should also be asked to submit another copy 
of his service medical record.  

3.  Ask the veteran to provide a written 
statement detailing how he injured his left 
great toe in service, any treatment the 
veteran received for the injury during 
service, and any problems he had with the 
left great toe during and after service.

4.  When the above development is completed 
and any available evidence identified by the 
appellant is obtained, the entire claims 
file must be made available to the 
appropriate VA examiner(s).  Pertinent 
documents should be reviewed.  The 
examiner(s) should conduct a complete 
history and physical.

(a)  Hearing Loss and Tinnitus.  All 
appropriate audiological diagnoses should be 
assigned.  The examiner should assume that 
the veteran was exposed to noise as a 
cannoneer while on active duty.  The 
examiner should opine as to whether the 
veteran's (1) hearing loss and (2) tinnitus 
are at least as likely as not related to 
service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

(b)  Left Great Toe.  All appropriate 
diagnoses for the veteran's left foot and 
toes should be assigned.  The examiner 
should ask the veteran to describe the 
incident in service which caused the 
veteran's injury and should review any 
statements the veteran has submitted 
regarding the incident.  The examiner should 
opine as to whether any current left great 
toe problems are at least as likely as not 
related to the injury in service as 
described by the veteran.

The examiner should be told that the 
veteran's statements regarding his in-
service injury should be afforded a 
heightened benefit of the doubt, as the 
veteran's SMRs are missing.

5.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of 
the actions taken in the paragraphs above, 
the claim should be readjudicated.  If the 
claims remains denied, a supplemental 
statement of the case should be provided to 
the veteran and his representative.  After 
the veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


